UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
JOSE ZAVALA, Docket No.: 18-CV-01530
(ADS)(ARL)
Plaintiffs,
-against- AFFIRMATION IN SUPPORT
OF MOTION TO BE RELIEVED
JT RESTAURANT CORP. d/b/a ANGELINA’S AS LEGAL COUNSEL
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,
Defendants.
x

 

DAVID S. FEATHER, an attorney duly licensed to practice before this Court, affirms the

following under penalty of perjury:

1.

I am the sole member of Feather Law Firm, P.C., and as such I am fully familiar
with the facts and circumstances of this case.

This Affirmation is respectfully submitted in support of the within motion for an
Order relieving Feather Law Firm, P.C. and me as counsel for the Defendants
herein, JT Restaurant Corp. d/b/a Angelina’s Pizzeria & Restaurant, Giuseppe
Magnotta and Vincent Sorrentino pursuant to Local Civil Rule 1.4.

Feather Law Firm, P.C. seeks to withdraw as legal counsel due to the Defendants’
failure to cooperate with me and my law firm. This has made my representation
of them unreasonably difficult, if not impossible, to carry out effectively. See
N.Y. Rules of Professional Conduct 1.16(c)(7).

As the Court is aware, the parties settled this matter in late April 2019. The
parties submitted the Agreement to the Court for its review, and the Agreement
was approved by the Court on August 9, 2019 (Dkt. No. 24).

1
10.

11.

This Agreement resolved all of Plaintiff's claims against Defendants for the
settlement amount of Sixty Thousand Dollars ($60,000.00) (the “Settlement
Amount”), to be made over eleven (11) payments.

While the Defendants have paid the sum of $25,000.00 pursuant to the
Agreement, they have not paid the settlement monies which were due on
September 15, 2019 and October 15, 2019.

More germane to this motion, however, is the Defendants’ failure to cooperate,
and even communicate, with the undersigned. Despite number telephone calls
and e-mails to the Defendants over the past few weeks, they have not contacted
me to discuss this matter, and in particular their obligations under the Settlement
Agreement.

In addition, they have failed to follow my legal advice as it pertains to said
Agreement.

Indeed, I e-mailed both individual Defendants on Wednesday, October 16, 2019.
In that e-mail, I forwarded the Plaintiff's Motion to Enforce Settlement
Agreement (Dkt. No.25 and 26), and asked them to contact me immediately. To
date, I haven’t heard from either individual Defendant.

The Defendants have also failed to pay my firm’s September 6, 2019 and October
4.2019 invoices, and currently owe my law firm the sum of $1,225.62.
Although my law firm is owed monies as and for attorneys’ fees from the
Defendants, the undersigned is not seeking a restraining or charging lien in this

matter.
12. Under the terms of my Retainer Agreement with the Defendants, which is
annexed hereto as Exhibit A, the Defendants agreed to cooperate with my law
firm in this matter, and their failure to do so, as well as their failure to pay their
invoices in a timely fashion, is grounds for my firm to move to withdraw as their
legal counsel. Please see Sections “7”, “13” and “14” of the Retainer Agreement
(Exhibit “A”).

13. Ihave informed Messrs. Magnotta and Sorrentino via e-mail of my intention to
make this motion, and they are being served with a copy of this motion
contemporaneously with this filing via both e-mail and regular mail.

14. Tam also serving Pechman Law Group PLLC, attorneys for the Plaintiff, with a
copy of this motion, also via both e-mail and regular mail.

WHEREFORE, it is respectfully requested that an Order be issued granting the
application of Feather Law Firm, P.C. and David S. Feather, Esq. to withdraw as counsel for
Defendants JT Restaurant Corp. d/b/a Angelina’s Pizzeria & Restaurant, Giuseppe Magnotta and
Vincent Sorrentino, together with such other and further relief is deemed just and proper.

Dated: October 21, 2019
Garden City, New York

  

 

 
 

David S: Feather-Esq.
Feather Law Firm, P.C.

666 Old Country Road, Suite 605
Garden City, New York 11530
(516) 745-9000
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

Xx
JOSE ZAVALA, Docket No.: 18-CV-01530
(ADS)(ARL)
Plaintiffs,
-against- AFFIRMATION OF SERVICE
JT RESTAURANT CORP. d/b/a ANGELINA’S
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,
Defendants.
4
STATE OF NEW YORK )
) ss.:

COUNTY OF NASSAU )

David S. Feather, being duly sworn, deposes and says:

Tam not a party to the foregoing action, am over the age of 18 years, with a business
8address of 666 Old Country Road, Suite 605 in Garden City, New York. On October 21, 2019 , I
served the within document:

AFFIRMATION IN SUPPORT OF MOTION TO BE RELIEVED AS LEGAL COUNSEL

By regular mail in a sealed envelope and by e-mail, addressed to the following person or
persons at the addresses set forth:

 

PECHMAN LAW GROUP PLLC
Attorneys for Plaintiffs c/o JT Restaurant Corp.

488 Madison Avenue — 17" Floor d/b/a Angelina's Pizzeria
New York, New York 10022 33 Atlantic Avenue
pechman@pechmanlaw.com Lynbrook, New York 11563
jmag72@gmail.com

Giuseppe Magnotta

 

JT Restaurant Corp.

d/b/a Angelina's Pizzeria

33 Atlantic Avenue
Lynbrook, New York 11563
jJmag72@gmail.com

 

 

Vincent Sorrentino

c/o JT Restaurant Corp.
d/b/a Angelina's Pizzeria

33 Atlantic Avenue
Lynbrook, New York 11563
vjs5656@yahoo.com

 

 

ez PANID S. FEATHER

4
UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK DOCKET NO. 17 CV 01530
JOSE ZAVALA,
Plaintiff,
-against-

JT RESTAURANT CORP. d/b/a ANGELINA’S
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,

Defendants.

 

AFFIRMATION IN SUPPORT OF MOTION TO BE RELIEVED AS LEGAL COUNSEL

 

Feather Law Firm, P.C.
Attorneys for Defendants
666 Old Country Road, Suite 605
Garden City, New York 11530
(516) 745-9000
fax (516) 908-3930

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts
of New York State, certifies that, upon information and belief and reasonable inquiry, the
contentions contained in the annexed document are not frivolous.

Dated: October 21, 2019 Signature

a “David S. Feather

a
=

 

 

 
